UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7417



GERALD RAYMOND SCOTT,

                                             Petitioner - Appellant,

          versus


LOWER SECURITY CORRECTIONAL INSTITUTION; FED-
ERAL BUREAU OF PRISONS; UNITED STATES OF
AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-98-622-5-HC-BO, CR-93-101)


Submitted:   December 22, 1998            Decided:   January 12, 1999


Before WILLIAMS and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gerald Raymond Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Raymond Scott appeals the district court’s order de-

nying relief on his 28 U.S.C. § 2241 (1994) petition.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Scott v. Lower Sec. Correctional Inst., Nos.

CA-98-622-5-HC-BO; CR-93-101 (E.D.N.C. Sept. 15, 1998).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                  2